      Case 1:19-cv-07332-PAE-BCM Document 105 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  2/5/21
YI MEI KE,
               Plaintiff,                            19-CV-07332 (PAE) (BCM)
       -against-                                     ORDER
J R SUSHI 2 INC, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed three letter-motions, all dated February 4, 2021: (1)
the Famous Sichuan Defendants' letter-motion (Dkt. No. 102) requesting an open-ended
extension to provide plaintiff with the "employee information spreadsheet" required by my Order
dated January 15, 2021 (January 15 Order) (Dkt. No. 95), until 10 days after Judge Engelmayer
rules on their objection to the January 15 Order; (2) the JR Sushi Defendants' letter-motion (Dkt.
No. 103) requesting an extension of "14 days from the date this request is ruled on" to produce
their spreadsheet; and (3) plaintiff's letter-motion to compel the timely production of the
spreadsheets or, should the Court grant any extension, "to toll the limitations period for the opt-in
plaintiffs during the whole extended period." (Dkt. No. 104.)

        The motions filed by the Famous Sichuan Defendants and the JR Sushi Defendants are
GRANTED IN PART. The deadline to provide plaintiff with the information required by the
January 15 Order is hereby EXTENDED to February 12, 2021. Plaintiff's motion to toll the
limitations period is DENIED without prejudice to a later application on behalf of opt-in
plaintiffs, if any.

       The Clerk of Court is respectfully directed to close the letter-motions at Dkt. Nos. 102,
103, and 104.

Dated: New York, New York                     SO ORDERED.
       February 5, 2021

                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
